                 Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 1 of 10



 1   Robert R. Debes, Jr.(Pending PHV)
     bdebes@eeoc.net
 2   Ricardo J. Prieto (Pending PHV)
     rprieto@eeoc.net
 3   SHELLIST | LAZARZ | SLOBIN LLP
     11 Greenway Plaza, Suite 1515
 4   Houston, Texas 77046
     Telephone: (713) 621-2277
 5   Facsimile: (713) 621-0993
 6   Melinda Arbuckle, Cal. Bar No. 302723
     marbuckl@baronbudd.com
 7   BARON & BUDD, P.C.
     15910 Ventura Boulevard, Suite 1600
 8   Encino, California 91436
     Telephone: (818) 839-6506
 9   Facsimile: (818) 986-9698

10   Counsel for Plaintiff, Jacob McGrath, and Proposed Class and Collective Action Members

11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION

13    JACOB McGRATH, on behalf of himself and             Case No: 3:19-cv-05279
      all others similarly situated,
14                                                        PLAINTIFF’S ORIGINAL COMPLAINT
             Plaintiff,                                   FOR VIOLATIONS OF FAIR LABOR
15                                                        STANDARDS ACT
             vs.
16                                                        FLSA COLLECTIVE ACTION
     DOORDASH, INC.,
17                                                        DEMAND FOR JURY TRIAL
             Defendant.
18
19          Plaintiff Jacob McGrath (“McGrath” or “Plaintiff”), on behalf of himself and all others

20   similarly situated, files this Original Complaint against Defendant DoorDash, Inc. and shows in

21   support as follows:

22                         I.    INTRODUCTION AND NATURE OF ACTION

23          1.       Defendant, DoorDash, Inc. (referred to hereinafter as “Defendant” and/or

24   “DOORDASH”), provides takeout food delivery via a phone application and website throughout

25   the country. To do so, it employs delivery drivers (a/k/a “Dashers”). Defendant misclassifies

26   Plaintiff and its other Dashers as “independent contractors” rather than “employees” and fails to

27   pay them for all hours worked.

28
                                                    -1-                             Case No. 3:19-cv-05279
                                                                              Plaintiff’s Original Complaint
                 Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 2 of 10



 1          2.       This is an action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-
 2   219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”) seeking
 3   damages for Defendant’s failure to pay the federally-mandated minimum wage. Plaintiff brings
 4   this action on behalf of similarly situated Dashers misclassified by Defendant as independent
 5   contractors located nationwide as a collective action under 29 U.S.C. § 216(b).
 6                                           II.   THE PARTIES
 7   A.     Plaintiff McGrath
 8          3.       Plaintiff Jacob McGrath is an individual residing in Sonoma County, California.
 9   He has standing to file this lawsuit.
10          4.       McGrath is a current employee of Defendant who works as a Dasher from
11   approximately October 10, 2018 to the present.
12          5.       McGrath’s written consent to participate in this action is attached to this
13   Complaint as Exhibit 1.
14   B.     Putative Collective Action Members
15          6.       The putative Collective Action Members are all current and former Dashers
16   misclassified by Defendant as independent contractors who work or worked for Defendant
17   nationwide at any time within the three years prior to the filing of the Original Complaint
18   through the date of final disposition of this action.
19          7.       Plaintiff seeks to represent the Collective Action Members seeking damages for
20   claims of unpaid minimum wages pursuant to the FLSA, and is similarly situated to the
21   Collective Action Members pursuant to 29 U.S.C. § 216(b).
22   C.     Defendant DoorDash, Inc.
23          8.       Defendant DoorDash, Inc. is headquartered in San Francisco, California.
24   Doordash, Inc. is a Delaware corporation that is licensed to do business (and is doing business)
25   in the State of California. Doordash, Inc. may be served through its registered agent, Registered
26   Agent Solutions, Inc., 2138 Silas Deane Hwy. Suite 101, Rocky Hill, CT 06067.
27
28
                                                      -2-                              Case No. 3:19-cv-05279
                                                                                 Plaintiff’s Original Complaint
                  Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 3 of 10



 1           9.       At all times relevant to this lawsuit, Defendant has been an “enterprise engaged in
 2   commerce” as defined by the FLSA.
 3           10.      At all times relevant to this lawsuit, Defendant employed, and continues to
 4   employ, two or more employees.
 5           11.      At all times relevant to this lawsuit, Defendant employed two or more employees
 6   who engaged in commerce and/or who handled, sold or otherwise worked on goods or materials
 7   that have been moved in or produced for commerce by any person.
 8           12.      On information and belief, at all times relevant to this lawsuit, Defendant has had
 9   gross operating revenues or business volume in excess of $500,000.
10                                 III.    JURISDICTION AND VENUE
11           13.      This Court has federal question jurisdiction over all claims pursuant to 28 U.S.C.
12   § 1331 and the FLSA at 29 U.S.C. § 216(b).
13           14.      The United States District Court for the Northern District of California has
14   personal jurisdiction over Defendant because Defendant does business in California and in this
15   District, and because many of the acts complained of and giving rise to the claims alleged
16   occurred in California and in this District.
17           15.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
18   substantial part of the events giving rise to all claims occurred in this District.
19           16.      Intradistrict Assignment: This lawsuit should be assigned to the San Francisco
20   Division of this Court because a substantial part of the events or omissions which give rise to this
21   lawsuit occurred in Sonoma County.
22                                  IV.     FACTUAL BACKGROUND
23           17.      DoorDash is a food delivery service which provides home and office food
24   delivery to its customers.
25           18.      Plaintiff was hired to work as a delivery driver/Dasher for Defendant.
26           19.      DoorDash does not pay Plaintiff or its other Dashers an hourly wage or a salary;
27   rather, Plaintiff receives the “delivery fee” that is paid by DoorDash’s customers, as well as any
28
                                                      -3-                                Case No. 3:19-cv-05279
                                                                                   Plaintiff’s Original Complaint
              Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 4 of 10



 1   gratuity that the customer pays to the Dasher. DoorDash, not Plaintiff or the other Dashers,
 2   determines the “delivery fee.”
 3          20.     While DoorDash classifies Plaintiff as an “independent contractor,” Plaintiff is
 4   truly an “employee” pursuant to the FLSA’s economic realities test.
 5          21.     For instance, Plaintiff does not determine the amount he will charge DoorDash for
 6   his services; rather, DoorDash decides how much of a “delivery fee” its customers will pay and
 7   simply passes that charge on to the Plaintiff as his sole compensation.
 8          22.     DoorDash provides Plaintiff and its other Dashers with the customers for whom
 9   the delivery services are to be performed.
10          23.     DoorDash requires Plaintiff and its other Dashers to comply with certain rules,
11   regulations, policies and procedures in order to work for them. A Dasher who fails to comply
12   with said policies is subject to reprimand and/or termination.
13          24.     Plaintiff and the other Dashers all perform delivery services within DoorDash’s
14   usual course of business as a food delivery service. Without delivery drivers/Dashers, DoorDash
15   would not exist.
16          25.     DoorDash unilaterally sets the pay scheme and rate of pay for Plaintiff and its
17   other Dashers. This rate of pay is not negotiated by and among DoorDash and its Dashers.
18          26.     DoorDash has a single pay practice and/or policy that applies to Plaintiff and all
19   of its other Dashers.
20          27.     Pursuant to DoorDash’s policy, it does not reimburse Plaintiff or any of its
21   Dashers for the cost of owning/leasing a vehicle, nor the cost to fuel or maintain it.
22          28.     Moreover, DoorDash: (i) had the power to discipline and/or terminate Plaintiff
23   and the Class Members, (ii) regularly supervised and controlled work conditions of employment
24   for Plaintiff and Class Members, (iii) determined the rate and method of payment of wages, (iv)
25   paid Plaintiff and Class Member wages and made deductions to his wages, and (v) maintained
26   employment records of Plaintiff and Class Members.
27
28
                                                     -4-                              Case No. 3:19-cv-05279
                                                                                Plaintiff’s Original Complaint
               Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 5 of 10



 1           29.     Plaintiff was not a member of management. Neither he nor any other Class
 2   Member had authority to (nor did they): manage an enterprise, hire or fire other employees, set
 3   the pay rates of other employees, create policies or procedures to govern Defendant’s employees,
 4   handle employee grievances, determine the type of equipment or materials that Defendant could
 5   use in their operations, plan and/or set Defendant’s budget, enter into contracts on behalf of
 6   Defendant, or otherwise have operational control over Defendant’s business operations and
 7   practices. Moreover, Plaintiff and the Dasher Class Members did not perform office or non-
 8   manual work directly related to the management or general business operations of Defendant or
 9   their customers, nor did they exercise discretion and independent judgment with respect to
10   matters of significance in the conduct of Defendant’s businesses.
11           30.     Plaintiff and the Dasher Class Members were at all times “non-exempt”
12   employees and eligible to receive the minimum wage pay pursuant to the FLSA.
13           31.     Moreover, DoorDash fails to reimburse Plaintiff and its other Dashers for the
14   normal and customary business expenses incurred on DoorDash’s behalf in connection with the
15   delivery services they provide. These expenses include, but are not limited to, (i) Plaintiff’s use
16   of a personal vehicle (i.e. gasoline and maintenance), (ii) the cost of liability insurance, (iii)
17   damage claims, (iv) parking and toll road charges incurred while picking up/dropping off
18   deliveries; (v) the cost of a cell phone, and all other tools/equipment in order to do the work
19   required. By failing to reimburse Plaintiff for these expenses, Plaintiff has often earned less than
20   the statutory minimum and overtime wage required by the FLSA during many workweeks.
21           32.     Finally, DoorDash does not provide proper itemized wage statements that explain
22   the piece rate basis on which Dashers are paid and does not break out the amount of drivers’
23   wages and tip, among other reasons.
24                           V.      FLSA CLAIMS FOR MINIMUM WAGE
25           33.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in
26   this section.
27
28
                                                       -5-                               Case No. 3:19-cv-05279
                                                                                   Plaintiff’s Original Complaint
              Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 6 of 10



 1   A.     FLSA Coverage
 2          34.     All conditions precedent to this suit, if any, have been fulfilled.
 3          35.     At all times relevant to this lawsuit, Defendant was an eligible and covered
 4   employer under the FLSA pursuant to 29 U.S.C. § 203(d).
 5          36.     At all times relevant to this lawsuit, Defendant has been an enterprise engaged in
 6   commerce under the FLSA pursuant to 29 U.S.C. § 203(s)(1)(A).
 7          37.     At all times relevant to this lawsuit, Defendant has employed, and continues to
 8   employ, employees including Plaintiff and the putative Collective Action Members who engaged
 9   in commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207.
10          38.     At all relevant times, Defendant has had gross operating revenues or business
11   volume in excess of $500,000.
12   B.     FLSA Allegations
13          39.     At all relevant times, Plaintiff and the Putative Collective Action Members were
14   employees of Defendant pursuant to the FLSA.
15          40.     The FLSA generally requires that employers pay their employees the minimum
16   wage for all hours worked. 29 U.S.C. § 206(a)(1).
17          41.     Defendant misclassifies Plaintiff and its other delivery drivers as “independent
18   contractors” rather than “employees” and fails to pay them for all hours worked. In addition,
19   Defendant has required Plaintiff and its other Dashers to pay business expenses (including
20   expenses incurred to own/lease a vehicle, maintain it, and fuel it) causing Plaintiff to be paid less
21   than the statutory minimum wage required by Sections 206 of the FLSA. As a result, Defendant
22   violates the minimum wage provisions of the FLSA.
23   C.     Collective Action Allegations
24          42.     Plaintiff brings this suit as a collective action pursuant to 29 U.S.C. § 216(b) on
25   behalf of himself and all other persons employed by Defendant as a delivery service driver (i.e.
26   Dasher) within three (3) years from the filing of this suit who, like Plaintiff, (i) have been
27   misclassified as an “independent contractor;” and (ii) who have not been compensated at least
28
                                                      -6-                              Case No. 3:19-cv-05279
                                                                                 Plaintiff’s Original Complaint
               Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 7 of 10



 1   the full statutory minimum wage for all hours worked up to 40 each week. Those who file a
 2   written consent will be a party to this action pursuant to 29 U.S.C. § 216(b) (the “FLSA Class”).
 3           43.     Plaintiff has actual knowledge that putative Collective Action Members have been
 4   misclassified and denied their minimum wage. Plaintiff worked with other Dashers employed by
 5   Defendant. As such, he has personal knowledge of the pay violations. Furthermore, other
 6   Dashers have shared with him that they experienced similar pay violations as those described in
 7   this complaint. In fact, other Dashers who worked for Defendant have opted into this lawsuit as
 8   opt-in Plaintiffs.
 9           44.     Other Dashers similarly situated to Plaintiff work or have worked for Defendant
10   and did not receive their minimum wage.
11           45.     Other Dashers similarly situated to Plaintiff work or have worked for Defendant
12   and were misclassified as independent contractors.
13           46.     The putative Collective Action Members are similarly situated to Plaintiff in all
14   relevant respects, having performed the same work duties as Plaintiff and being similarly situated
15   with regard to Defendant’s pay practices – specifically, misclassifying Dashers as independent
16   contractors and denying them their minimum wage pay.
17           47.     The putative Collective Action Members are similar to Plaintiff in terms of job
18   duties, pay structure, and the denial of all due and owing wages.
19           48.     Defendant’s failure to pay the minimum wage to Dashers it misclassifies as
20   independent contractors results from generally applicable policies or practices, and does not
21   depend on the personal circumstances of the putative Collective Action Members.
22           49.     The experiences of Plaintiff with respect to his misclassification and pay, or lack
23   thereof, is typical of the experiences of the putative Collective Action Members.
24           50.     The specific job titles or precise job responsibilities of each putative Collective
25   Action Member does not prevent collective treatment.
26
27
28
                                                      -7-                              Case No. 3:19-cv-05279
                                                                                 Plaintiff’s Original Complaint
               Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 8 of 10



 1           51.     Although the exact amount of damages may vary among the putative Collective
 2   Action Members, the damages are easily calculable using a simple formula uniformly applicable
 3   to all of the technician employees.
 4           52.     Plaintiff proposes that the class of putative Collective Action Members be defined
 5   as:
 6           All current and former Dashers who worked for Defendant nationwide from
             any time starting three years before a collective action may be conditionally
 7           certified in the case until the date the case resolves.
 8                                        VI.   CAUSE OF ACTION
 9           1.      Claim for Relief – Violation of the FLSA, Failure to Pay the Minimum Wage
                     to Plaintiff and Putative Collective Action Members.
10
             53.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in
11
     this section, unless inconsistent.
12
             54.     The foregoing conduct, as alleged, violated the FLSA.
13
             55.     Plaintiff and the putative Collective Action are non-exempt employees entitled to
14
     be paid overtime compensation for all overtime hours worked, as defined above. See 29 U.S.C. §
15
     203(e)(1).
16
             56.     Defendant was, at all times relevant to this claim for relief, the employer of
17
     Plaintiff and the putative Collective Action. See 29 U.S.C. § 203(d).
18
             57.     Defendant is and was required to pay its employees, Plaintiff and the putative
19
     Collective Action, the minimum wage for all hours worked. 29 U.S.C. § 206.
20
             58.     Defendant failed to pay Plaintiff and the putative Collective Action their
21
     minimum wages for all hours worked in a given workweek.
22
             59.     Defendant’s conduct was willful and done to avoid paying wages. 29 U.S.C. §
23
     255(a). Therefore, Plaintiff and the putative Collective Action are entitled to a three (3) year
24
     statute of limitations. Id.
25
             60.     Plaintiff seeks all damages to which he and the putative Collective Action are
26
     entitled under the FLSA, including their back wages, liquidated damages, attorneys’ fees and
27
28
                                                     -8-                               Case No. 3:19-cv-05279
                                                                                 Plaintiff’s Original Complaint
              Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 9 of 10



 1   costs, post-judgment interest, and specifically plead recovery for the three (3) year period
 2   preceding the filing of this lawsuit through its resolution.
 3                                        VII.    JURY DEMAND
 4          61.     Plaintiff hereby demands a jury trial on all causes of action and claims for relief
 5   with respect to which he and the putative Collective Members have a right to jury trial.
 6
                                    VIII. DAMAGES AND PRAYER
 7
            62.     Plaintiff asks that the Court issue summons for Defendant to appear and answer,
 8
     and that Plaintiff and the Collective Action Members be awarded a judgment against Defendant
 9
     or order(s) from the Court for the following:
10
                    a.      An order conditionally certifying this case as an FLSA collective action
11                          and requiring notice to be issued to all putative Collective Action
                            Members;
12
                    b.      An award of damages including all unpaid minimum wages for all hours
13                          worked up to forty in a workweek, and all liquidated damages, and
                            restitution to be paid by Defendant;
14
                    c.      Costs of action incurred herein, including expert fees;
15
                    d.      Attorneys’ fees and costs, including fees pursuant to 29 U.S.C. § 216;
16
                    e.      Post-judgment interest, as provided by law;
17
                    f.      Such other relief as the Court may deem just and proper.
18
19   DATED: August 23, 2019

20                                                   Respectfully submitted,
21                                                   By:    s/Melinda Arbuckle
22                                                          Melinda Arbuckle

23                                                   BARON & BUDD, P.C.
                                                     Melinda Arbuckle (Cal. Bar No. 302723)
24                                                   marbuckl@baronbudd.com
                                                     15910 Ventura Boulevard, Suite 1600
25                                                   Encino, California 91436
                                                     Telephone: (818) 839-6506
26                                                   Facsimile: (818) 986-9698

27                                                   SHELLIST | LAZARZ | SLOBIN LLP
28
                                                      -9-                              Case No. 3:19-cv-05279
                                                                                 Plaintiff’s Original Complaint
     Case 3:19-cv-05279-EMC Document 1 Filed 08/23/19 Page 10 of 10



                                 Robert R. Debes, Jr. (Pending PHV)
 1                               bdebes@eeoc.net
                                 Ricardo J. Prieto (Pending PHV)
 2                               rprieto@eeoc.net
                                 11 Greenway Plaza, Suite 1515
 3                               Houston, Texas 77046
                                 Telephone: (713) 621-2277
 4                               Facsimile: (713) 621-0993
 5                               Counsel for Plaintiff, Jacob McGrath, and
                                 Proposed Collective Action Members
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  - 10 -                         Case No. 3:19-cv-05279
                                                           Plaintiff’s Original Complaint
